
	

113 S372 IS: Real Education for Healthy Youth Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 372
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Ms. Hirono, Mr.
			 Franken, and Mr. Blumenthal)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the reduction of unintended pregnancy and
		  sexually transmitted infections, including HIV, and the promotion of healthy
		  relationships, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Real Education for Healthy Youth
			 Act of 2013.
		2.Purposes; Sense of
			 Congress
			(a)PurposesThe
			 purposes of this Act are—
				(1)to provide young
			 people with comprehensive sex education that—
					(A)provides the
			 information and skills young people need to make informed, responsible, and
			 healthy decisions in order to become sexually healthy adults and have healthy
			 relationships;
					(B)provides
			 information about the prevention of unintended pregnancy, sexually transmitted
			 infections, including HIV, sexual assault, dating violence, bullying, and
			 harassment; and
					(C)promotes and
			 upholds the rights of young people to information in order to make healthy and
			 responsible decisions about their sexual health; and
					(2)in order to
			 provide the comprehensive sex education described in paragraph (1), to provide
			 increased resources for sex education programs that—
					(A)are
			 evidence-based, having been proven through rigorous evaluation to change sexual
			 behavior or incorporate characteristics of effective programs;
					(B)cover a broad
			 range of topics, including medically accurate, complete, age and
			 developmentally appropriate information about all the aspects of sex needed for
			 a complete sex education program, including—
						(i)anatomy and
			 physiology;
						(ii)growth and
			 development;
						(iii)healthy
			 relationships;
						(iv)the prevention
			 of unintended pregnancy and sexually transmitted infections, including HIV,
			 through abstinence and contraception;
						(v)gender, gender
			 identity, and sexual orientation; and
						(vi)protection from
			 dating violence, sexual assault, bullying, and harassment;
						(C)are gender- and
			 gender identity-sensitive, emphasizing the importance of equality and the
			 social environment for achieving sexual and reproductive health and overall
			 well-being;
					(D)promote
			 educational achievement, critical thinking, decisionmaking, self-esteem, and
			 self-efficacy;
					(E)help develop
			 healthy attitudes and insights necessary for understanding relationships
			 between oneself and others and society;
					(F)foster leadership
			 skills and community engagement by—
						(i)promoting
			 principles of fairness, human dignity, and respect; and
						(ii)engaging young
			 people as partners in their communities; and
						(G)are culturally
			 and linguistically appropriate, reflecting the diverse circumstances and
			 realities of young people.
					(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)federally funded
			 sex education programs should aim to—
					(A)reduce unintended
			 pregnancy and sexually transmitted infections, including HIV;
					(B)promote safe and
			 healthy relationships;
					(C)use, and be
			 informed by, the best scientific information available;
					(D)be built on
			 characteristics of effective programs;
					(E)expand the
			 existing body of evidence on comprehensive sex education programs through
			 program evaluation;
					(F)expand training
			 programs for teachers of comprehensive sex education;
					(G)build on the
			 personal responsibility education programs funded under section 513 of the
			 Social Security Act (42 U.S.C. 713) and the President’s Teen Pregnancy
			 Prevention program, funded under title II of the Consolidated Appropriations
			 Act, 2010 (Public Law 111–117; 123 Stat. 3253); and
					(H)promote and
			 uphold the rights of young people to information in order to make healthy and
			 responsible decisions about their sexual health; and
					(2)no Federal funds
			 should be used for health education programs that—
					(A)deliberately
			 withhold life-saving information about HIV;
					(B)are medically
			 inaccurate or have been scientifically shown to be ineffective;
					(C)promote gender
			 stereotypes;
					(D)are insensitive
			 and unresponsive to the needs of sexually active adolescents;
					(E)are insensitive
			 and unresponsive to the needs of lesbian, gay, bisexual, or transgender youth;
			 or
					(F)are inconsistent
			 with the ethical imperatives of medicine and public health.
					3.Grants for
			 comprehensive sex education for adolescents
			(a)Program
			 authorizedThe Secretary, in coordination with the Director of
			 the Office of Adolescent Health, shall award grants, on a competitive basis, to
			 eligible entities to enable such eligible entities to carry out programs that
			 provide adolescents with comprehensive sex education, as described in
			 subsection (f).
			(b)DurationGrants awarded under this section shall be
			 for a period of 5 years.
			(c)Eligible
			 EntityIn this section, the term eligible entity
			 means a public or private entity that focuses on adolescent health or education
			 or has experience working with adolescents, which may include—
				(1)a State
			 educational agency;
				(2)a local
			 educational agency;
				(3)a tribe or tribal
			 organization, as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b);
				(4)a State or local
			 department of health;
				(5)a State or local
			 department of education;
				(6)a nonprofit
			 organization;
				(7)a nonprofit or
			 public institution of higher education; or
				(8)a
			 hospital.
				(d)ApplicationsAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Secretary at such time, in such manner, and containing such information
			 as the Secretary may require, including the evaluation plan described in
			 subsection (g)(1).
			(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 eligible entities that—
				(1)are State or
			 local public entities, with an additional priority for State or local
			 educational agencies; and
				(2)address health
			 disparities among young people that are at highest risk for not less than 1 of
			 the following:
					(A)Unintended
			 pregnancies.
					(B)Sexually
			 transmitted infections, including HIV.
					(C)Dating violence
			 and sexual assault.
					(f)Use of
			 funds
				(1)In
			 GeneralEach eligible entity that receives a grant under this
			 section shall use grant funds to carry out a program that provides adolescents
			 with comprehensive sex education that—
					(A)replicates
			 evidence-based sex education programs;
					(B)substantially
			 incorporates elements of evidence-based sex education programs; or
					(C)creates a
			 demonstration project based on generally accepted characteristics of effective
			 sex education programs.
					(2)Contents of Sex
			 Education ProgramsThe sex education programs funded under this
			 section shall include curricula and program materials that address—
					(A)abstinence and
			 delaying sexual initiation;
					(B)the health
			 benefits and side effects of all contraceptive and barrier methods as a means
			 to prevent pregnancy and sexually transmitted infections, including HIV;
					(C)healthy
			 relationships, including the development of healthy attitudes and skills
			 necessary for understanding—
						(i)healthy
			 relationships between oneself and family, others, and society; and
						(ii)the prevention
			 of sexual abuse, teen dating violence, bullying, harassment, and
			 suicide;
						(D)healthy life
			 skills including goal-setting, decisionmaking, interpersonal skills (such as
			 communication, assertiveness, and peer refusal skills), critical thinking,
			 self-esteem and self-efficacy, and stress management;
					(E)how to make
			 responsible decisions about sex and sexuality, including—
						(i)how
			 to avoid, and how to avoid making, unwanted verbal, physical, and sexual
			 advances; and
						(ii)how alcohol and
			 drug use can affect responsible decisionmaking;
						(F)the development
			 of healthy attitudes and values about such topics as adolescent growth and
			 development, body image, gender roles and gender identity, racial and ethnic
			 diversity, and sexual orientation; and
					(G)referral services
			 for local health clinics and services where adolescents can obtain additional
			 information and services related to sexual and reproductive health, dating
			 violence and sexual assault, and suicide prevention.
					(g)Evaluation;
			 Report
				(1)Independent
			 EvaluationEach eligible entity applying for a grant under this
			 section shall develop and submit to the Secretary a plan for a rigorous
			 independent evaluation of such grant program. The plan shall describe an
			 independent evaluation that—
					(A)uses sound
			 statistical methods and techniques relating to the behavioral sciences,
			 including random assignment methodologies, whenever possible;
					(B)uses quantitative
			 data for assessments and impact evaluations, whenever possible; and
					(C)is carried out by
			 an entity independent from such eligible entity.
					(2)Selection of
			 evaluated programs; budget
					(A)Selection of
			 Evaluated ProgramsThe Secretary shall select, at random, a
			 subset of the eligible entities that the Secretary has selected to receive a
			 grant under this section to receive additional funding to carry out the
			 evaluation plan described in paragraph (1).
					(B)Budget for
			 Evaluation ActivitiesThe Secretary, in coordination with the
			 Director of the Office of Adolescent Health, shall establish a budget for each
			 eligible entity selected under subparagraph (A) for the costs of carrying out
			 the evaluation plan described in paragraph (1).
					(3)Funds for
			 evaluationThe Secretary shall provide eligible entities who are
			 selected under paragraph (2)(A) with additional funds, in accordance with the
			 budget described in paragraph (2)(B), to carry out and report to the Secretary
			 on the evaluation plan described in paragraph (1).
				(4)Performance
			 MeasuresThe Secretary, in coordination with the Director of the
			 Centers for Disease Control and Prevention, shall establish a common set of
			 performance measures to assess the implementation and impact of grant programs
			 funded under this section. Such performance measures shall include—
					(A)output measures,
			 such as the number of individuals served and the number of hours of service
			 delivery;
					(B)outcome measures,
			 including measures relating to—
						(i)the
			 knowledge that youth participating in the grant program have gained
			 about—
							(I)adolescent growth
			 and development;
							(II)relationship
			 dynamics;
							(III)ways to prevent
			 unintended pregnancy and sexually transmitted infections, including HIV;
			 and
							(IV)sexual
			 health;
							(ii)the skills that
			 adolescents participating in the grant program have gained regarding—
							(I)negotiation and
			 communication;
							(II)decisionmaking
			 and goal-setting;
							(III)interpersonal
			 skills and healthy relationships; and
							(IV)condom use;
			 and
							(iii)the behaviors
			 of adolescents participating in the grant program, including data about—
							(I)age of first
			 intercourse;
							(II)number of sexual
			 partners;
							(III)condom and
			 contraceptive use at first intercourse;
							(IV)recent condom
			 and contraceptive use; and
							(V)dating abuse and
			 lifetime history of domestic violence, sexual assault, dating violence,
			 bullying, harassment, and stalking.
							(5)Report to the
			 SecretaryEligible entities receiving a grant under this section
			 who have been selected to receive funds to carry out the evaluation plan
			 described in paragraph (1), in accordance with paragraph (2)(A), shall collect
			 and report to the Secretary—
					(A)the results of
			 the independent evaluation described in paragraph (1); and
					(B)information about
			 the performance measures described in paragraph (2).
					(6)Effective
			 programsThe Secretary, in coordination with the Director of the
			 Centers for Disease Control and Prevention, shall publish on the website of the
			 Centers for Disease Control and Prevention, a list of programs funded under
			 this section that the Secretary has determined to be effective programs.
				4.Grants for
			 comprehensive sex education at institutions of higher education
			(a)Program
			 authorizedThe Secretary, in coordination with the Office of
			 Adolescent Health and the Secretary of Education, shall award grants, on a
			 competitive basis, to institutions of higher education to enable such
			 institutions to provide young people with comprehensive sex education,
			 described in subsection (e)(2), with an emphasis on reducing HIV, other
			 sexually transmitted infections, and unintended pregnancy through instruction
			 about—
				(1)abstinence and
			 contraception;
				(2)reducing dating
			 violence, sexual assault, bullying, and harassment;
				(3)increasing
			 healthy relationships; and
				(4)academic
			 achievement.
				(b)DurationGrants awarded under this section shall be
			 for a period of 5 years.
			(c)ApplicationsAn
			 institution of higher education desiring a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
			(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to an
			 institution of higher education that—
				(1)has an enrollment
			 of needy students as defined in section 318(b) of the Higher Education Act of
			 1965 (20 U.S.C. 1059e(b));
				(2)is a
			 Hispanic-serving institution, as defined in section 502(a) of such Act (20
			 U.S.C. 1101a(a));
				(3)is a Tribal
			 College or University, as defined in section 316(b) of such Act (20 U.S.C.
			 1059c(b));
				(4)is an Alaska
			 Native-serving institution, as defined in section 317(b) of such Act (20 U.S.C.
			 1059d(b));
				(5)is a Native
			 Hawaiian-serving institution, as defined in section 317(b) of such Act (20
			 U.S.C. 1059d(b));
				(6)is a
			 Predominately Black Institution, as defined in section 318(b) of such Act (20
			 U.S.C. 1059e(b));
				(7)is a Native
			 American-serving, nontribal institution, as defined in section 319(b) of such
			 Act (20 U.S.C. 1059f(b));
				(8)is an Asian
			 American and Native American Pacific Islander-serving institution, as defined
			 in section 320(b) of such Act (20 U.S.C. 1059g(b)); or
				(9)is a minority
			 institution, as defined in section 365 of such Act (20 U.S.C. 1067k), with an
			 enrollment of needy students, as defined in section 312 of such Act (20 U.S.C.
			 1058).
				(e)Uses of
			 funds
				(1)In
			 generalAn institution of higher education receiving a grant
			 under this section may use grant funds to integrate issues relating to
			 comprehensive sex education into the academic or support sectors of the
			 institution of higher education in order to reach a large number of students,
			 by carrying out 1 or more of the following activities:
					(A)Developing
			 educational content for issues relating to comprehensive sex education that
			 will be incorporated into first-year orientation or core courses.
					(B)Developing and
			 employing schoolwide educational programming outside of class that delivers
			 elements of comprehensive sex education programs to students, faculty, and
			 staff.
					(C)Creating
			 innovative technology-based approaches to deliver sex education to students,
			 faculty, and staff.
					(D)Developing and
			 employing peer-outreach and education programs to generate discussion, educate,
			 and raise awareness among students about issues relating to comprehensive sex
			 education.
					(2)Contents of sex
			 education programsEach institution of higher education's program
			 of comprehensive sex education funded under this section shall include
			 curricula and program materials that address information about—
					(A)safe and
			 responsible sexual behavior with respect to the prevention of pregnancy and
			 sexually transmitted infections, including HIV, including through—
						(i)abstinence;
						(ii)a
			 reduced number of sexual partners; and
						(iii)the use of
			 condoms and contraception;
						(B)healthy
			 relationships, including the development of healthy attitudes and insights
			 necessary for understanding—
						(i)relationships
			 between oneself, family, partners, others, and society; and
						(ii)the prevention
			 of sexual abuse, dating violence, bullying, harassment, and suicide; and
						(C)referral services
			 to local health clinics where young people can obtain additional information
			 and services related to sexual and reproductive health, dating violence and
			 sexual assault, and suicide prevention.
					(3)Optional
			 components of sex educationEach institution of higher
			 education's program of comprehensive sex education may also include information
			 and skills development relating to—
					(A)how to make
			 responsible decisions about sex and sexuality, including—
						(i)how
			 to avoid, and avoid making, unwanted verbal, physical, and sexual advances;
			 and
						(ii)how alcohol and
			 drug use can affect responsible decisionmaking;
						(B)healthy life
			 skills, including—
						(i)goal-setting and
			 decisionmaking;
						(ii)interpersonal
			 skills, such as communication, assertiveness, and peer refusal skills;
						(iii)critical
			 thinking;
						(iv)self-esteem and
			 self-efficacy; and
						(v)stress
			 management;
						(C)the development
			 of healthy attitudes and values about such topics as body image, gender roles
			 and gender identity, racial and ethnic diversity, and sexual orientation;
			 and
					(D)the
			 responsibilities of parenting and the skills necessary to parent well.
					(f)Evaluation;
			 ReportThe requirements described in section 3(g) shall also
			 apply to eligible entities receiving a grant under this section in the same
			 manner as such requirements apply to eligible entities receiving grants under
			 section 3.
			5.Grants for
			 pre-service and in-service teacher training
			(a)Program
			 authorizedThe Secretary, in coordination with the Director of
			 the Centers for Disease Control and Prevention and the Secretary of Education,
			 shall award grants, on a competitive basis, to eligible entities to enable such
			 eligible entities to carry out the activities described in subsection
			 (e).
			(b)DurationGrants awarded under this section shall be
			 for a period of 5 years.
			(c)Eligible
			 EntityIn this section, the term eligible entity
			 means—
				(1)a State
			 educational agency;
				(2)a local
			 educational agency;
				(3)a tribe or tribal
			 organization, as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b);
				(4)a State or local
			 department of health;
				(5)a State or local
			 department of education;
				(6)a nonprofit
			 institution of higher education;
				(7)a national or
			 statewide nonprofit organization that has as its primary purpose the
			 improvement of provision of comprehensive sex education through effective
			 teaching of comprehensive sex education; or
				(8)a consortium of
			 nonprofit organizations that has as its primary purpose the improvement of
			 provision of comprehensive sex education through effective teaching of
			 comprehensive sex education.
				(d)ApplicationAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Secretary at such time, in such manner, and containing such information
			 as the Secretary may require.
			(e)Authorized
			 Activities
				(1)Required
			 ActivityEach eligible entity receiving a grant under this
			 section shall use grant funds to train targeted faculty and staff, in order to
			 increase effective teaching of comprehensive sex education for elementary
			 school and secondary school students.
				(2)Permissible
			 ActivitiesEach eligible entity receiving a grant under this
			 section may use grant funds to—
					(A)strengthen and
			 expand the eligible entity’s relationships with—
						(i)institutions of
			 higher education;
						(ii)State
			 educational agencies;
						(iii)local
			 educational agencies; or
						(iv)other public and
			 private organizations with a commitment to comprehensive sex education and the
			 benefits of comprehensive sex education;
						(B)support and
			 promote research-based training of teachers of comprehensive sex education and
			 related disciplines in elementary schools and secondary schools as a means of
			 broadening student knowledge about issues related to human development,
			 relationships, personal skills, sexual behavior, sexual health, and society and
			 culture;
					(C)support the
			 dissemination of information on effective practices and research findings
			 concerning the teaching of comprehensive sex education;
					(D)support research
			 on—
						(i)effective
			 comprehensive sex education teaching practices; and
						(ii)the development
			 of assessment instruments and strategies to document—
							(I)student
			 understanding of comprehensive sex education; and
							(II)the effects of
			 comprehensive sex education;
							(E)convene national
			 conferences on comprehensive sex education, in order to effectively train
			 teachers in the provision of comprehensive sex education; and
					(F)develop and
			 disseminate appropriate research-based materials to foster comprehensive sex
			 education.
					(3)SubgrantsEach
			 eligible entity receiving a grant under this section may award subgrants to
			 nonprofit organizations, State educational agencies, or local educational
			 agencies to enable such organizations or agencies to—
					(A)train teachers in
			 comprehensive sex education;
					(B)support Internet
			 or distance learning related to comprehensive sex education;
					(C)promote rigorous
			 academic standards and assessment techniques to guide and measure student
			 performance in comprehensive sex education;
					(D)encourage
			 replication of best practices and model programs to promote comprehensive sex
			 education;
					(E)develop and
			 disseminate effective, research-based comprehensive sex education learning
			 materials;
					(F)develop academic
			 courses on the pedagogy of sex education at institutions of higher education;
			 or
					(G)convene
			 State-based conferences to train teachers in comprehensive sex education and to
			 identify strategies for improvement.
					6.Report to
			 Congress
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter for a period of 5 years, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report on the
			 activities to provide adolescents and young people with comprehensive sex
			 education funded under this Act.
			(b)Report
			 elementsThe report described in subsection (a) shall
			 include—
				(1)a statement of
			 whether the Secretary has met the purposes described in section 2(a);
			 and
				(2)information
			 about—
					(A)the number of
			 eligible entities and institutions of higher education that are receiving grant
			 funds under sections 3 and 4 of this Act;
					(B)the specific
			 activities supported by grant funds awarded under sections 3 and 4 of this
			 Act;
					(C)the number of
			 adolescents served by grant programs funded under section 3;
					(D)the number of
			 young people served by grant programs funded under section 4; and
					(E)the status of
			 program evaluations described under sections 3 and 4 of this Act.
					7.NondiscriminationPrograms funded under this Act shall not
			 discriminate on the basis of actual or perceived sex, race, color, ethnicity,
			 national origin, disability, sexual orientation, gender identity, or religion.
			 Nothing in this Act shall be construed to invalidate or limit rights, remedies,
			 procedures, or legal standards available to victims of discrimination under any
			 other Federal law or any law of a State or a political subdivision of a State,
			 including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.),
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18116).
		8.LimitationNo Federal funds provided under this Act may
			 be used for health education programs that—
			(1)deliberately withhold life-saving
			 information about HIV;
			(2)are medically inaccurate or have been
			 scientifically shown to be ineffective;
			(3)promote gender stereotypes;
			(4)are insensitive and unresponsive to the
			 needs of sexually active youth or lesbian, gay, bisexual, or transgender youth;
			 or
			(5)are inconsistent with the ethical
			 imperatives of medicine and public health.
			9.Amendments to
			 other laws
			(a)Amendment to
			 the Public Health Service ActSection 2500 of the Public Health Service
			 Act (42 U.S.C. 300ee) is amended by striking subsections (b) through (d) and
			 inserting the following:
				
					(b)Contents of
				programsAll programs of education and information receiving
				funds under this title shall include information about the harmful effects of
				intravenous substance abuse and unsafe sexual activity, and the benefits of
				abstaining from such
				activities.
					.
			(b)Amendments to
			 the Elementary and Secondary Education Act of 1965Section
			 9526(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7906(a)) is amended—
				(1)in paragraph (2), by inserting
			 or after the semicolon;
				(2)in paragraph (3), by striking ;
			 or and inserting a period; and
				(3)by striking
			 paragraph (4).
				10.DefinitionsIn this Act:
			(1)ESEA
			 DefinitionsThe terms elementary school,
			 local educational agency, secondary school, and
			 State educational agency have the meanings given the terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)Age and
			 developmentally appropriateThe term age and
			 developmentally appropriate means suitable for a particular age or age
			 group of children and adolescents, based on developing cognitive, emotional,
			 and behavioral capacity typical for that age or age group.
			(3)AdolescentsThe
			 term adolescents means individuals who are ages 10 through 19 at
			 the time of commencement of participation in a program supported under this
			 Act.
			(4)Characteristics
			 of effective programsThe term characteristics of
			 effective programs means the aspects of evidence-based programs,
			 including development, content, and implementation of such programs,
			 that—
				(A)have been shown
			 to be effective in terms of increasing knowledge, clarifying values and
			 attitudes, increasing skills, and impacting upon behavior; and
				(B)are widely
			 recognized by leading medical and public health agencies to be effective in
			 changing sexual behaviors that lead to sexually transmitted infections,
			 including HIV, unintended pregnancy, and dating violence and sexual assault
			 among young people.
				(5)Comprehensive
			 sex educationThe term comprehensive sex education
			 means a program that—
				(A)includes age- and
			 developmentally appropriate, culturally and linguistically relevant information
			 on a broad set of topics related to sexuality including human development,
			 relationships, decisionmaking, communication, abstinence, contraception, and
			 disease and pregnancy prevention;
				(B)provides students
			 with opportunities for developing skills as well as learning
			 information;
				(C)is inclusive of
			 lesbian, gay, bisexual, transgender, and heterosexual young people; and
				(D)aims to—
					(i)provide
			 scientifically accurate and realistic information about human sexuality;
					(ii)provide
			 opportunities for individuals to understand their own, their families’, and
			 their communities’ values, attitudes, and insights about sexuality;
					(iii)help
			 individuals develop healthy relationships and interpersonal skills; and
					(iv)help individuals
			 exercise responsibility regarding sexual relationships, which includes
			 addressing abstinence, pressures to become prematurely involved in sexual
			 intercourse, and the use of contraception and other sexual health
			 measures.
					(6)Evidence-based
			 programThe term evidence-based program means a
			 sex education program that has been proven through rigorous evaluation to be
			 effective in changing sexual behavior or incorporates elements of other sex
			 education programs that have been proven to be effective in changing sexual
			 behavior.
			(7)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(8)Medically
			 accurate and completeThe term medically accurate and
			 complete, when used with respect to a sex education program, means
			 that—
				(A)the information
			 provided through the program is verified or supported by the weight of research
			 conducted in compliance with accepted scientific methods and is published in
			 peer-reviewed journals, where applicable; or
				(B)(i)the program contains
			 information that leading professional organizations and agencies with relevant
			 expertise in the field recognize as accurate, objective, and complete;
			 and
					(ii)the program does not withhold
			 information about the effectiveness and benefits of correct and consistent use
			 of condoms and other contraceptives.
					(9)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(10)Young
			 peopleThe term young people means individuals who
			 are ages 10 through 24 at the time of commencement of participation in a
			 program supported under this Act.
			11.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary.
		
